Case 1:21-cv-00669-AJT-TCB Document 14 Filed 06/30/21 Page 1 of 2 PageID# 394




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

                                       )
PATTI H. MENDERS, et al.,              )
                                       )
            Plaintiffs,                )
                                       )
                    v.                 )              Civil Action No. 1:21-cv-669 (AJT/TCB)
                                       )
LOUDOUN COUNTY SCHOOL BOARD,           )
                                       )
            Defendant.                 )
______________________________________ )

                                             ORDER

       This matter comes before the Court on Plaintiffs’ Motion to Proceed Anonymously (Dkt.

7), Corrected Motion of Plaintiffs for Court to Judicially Notice Certain Facts in Support of Their

Motion to Proceed Anonymously (Dkt. 11), and Unopposed Motion for a Briefing Schedule for

Plaintiffs’ Motion for Preliminary Injunction, Motion to Proceed Anonymously, and Motions for

the Court to Judicially Notice Certain Facts. (Dkt. 12.)

       The Honorable District Judge Anthony J. Trenga granted Plaintiffs’ unopposed motion

for a briefing schedule as to Plaintiffs’ motions pertaining to the preliminary injunction and set a

hearing for Friday, July 30, 2021. (Dkt. 13.) It therefore remains necessary to set a briefing

schedule and hearing date for Plaintiffs’ motions pertaining to their request to proceed

anonymously.
Case 1:21-cv-00669-AJT-TCB Document 14 Filed 06/30/21 Page 2 of 2 PageID# 395




        Accordingly, it is hereby

        ORDERED that the Court ADOPTS Plaintiffs’ proposed briefing schedule (See Dkt.

12); and it is further

        ORDERED that a hearing on the Motion to Proceed Anonymously (Dkt. 7) and

Corrected Motion of Plaintiffs for Court to Judicially Notice Certain Facts in Support of Their

Motion to Proceed Anonymously (Dkt. 11) is SCHEDULED for Friday, July 30, 2021 at 9:30

a.m.

        ENTERED this 30th day of June, 2021.




                                                                                 /s/

                                             THERESA CARROLL BUCHANAN
                                             UNITED STATES MAGISTRATE JUDGE

Alexandria, Virginia
